UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
PATRICIA VESELY

                                 Plaintiff,                              20-cv-2725 (PKC)

                -against-
                                                                          ORDER
METROPOLITAN TRANSPORTATION
AUTHORITY and LONG ISLAND RAILROAD
COMPANY,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The final pre-trial conference in this matter will proceed as scheduled on May 19,

2021 at 3 p.m. and will take place in Courtroom 11D at 500 Pearl Street, New York, New York.

To facilitate access to the Courthouse on the day of the conference, follow the instructions

attached to this Order. Remote public access to this proceeding is available through the

following call-in information:

               Dial-in:          (888) 363-4749

               Access Code: 3667981

                SO ORDERED.




Dated: New York, New York
       May 13, 2021
Every visitor who comes to one of the courthouses of the Southern District of New York for
any reason must wear either (i) one disposable mask underneath a cloth mask with the edges of
the inner mask pushed against the face; or (ii) one properly-fitted, FDA-authorized KN95 (or
N95) mask. Bandannas, gaiters and masks with valves are not permitted. If a person does not
have an approved mask(s), a screener will provide one.
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
